TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00654-CV



                                    Melvin Wells, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
     NO. D-05-0038-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After Melvin Wells filed his notice of appeal, the trial court determined that his

appeal was frivolous. Wells did not appeal the finding that his appeal was frivolous. See Tex. Fam.

Code Ann. § 263.405(g) (West Supp. 2006). He now informs this Court that he will not pursue this

appeal. We dismiss this appeal on appellant’s motion.




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton, and Waldrop

Dismissed on Appellant’s Motion

Filed: January 26, 2007
2